DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed on 02/24/2022.
Claims 1-20 are pending and are rejected.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chakkassery (US 10756990 B1) in view of Jain (US 20180270125 A1).
As to claim 1, Chakkassery teaches a method comprising:
monitoring, by a monitor sidecar container, an application pod of a network, the application pod comprising one or more containers and the monitor sidecar container, each of the one or more containers hosting a service for traffic of the network, and the monitoring comprising periodically executing a first check of a plurality of checks on a first container of the one or more containers (col. 7, lines 29-30, fig. 1A, central monitoring system 110 interacts with one or more monitoring agents that are deployed within platforms 140 (monitor sidecar container); col. 7, lines 39-40, 52-53, monitoring agents may monitor the operation and/or resource usage of various nodes (one or more containers) within platforms 140 (application pod).  Each virtual or physical computing device of each platform 140 includes a monitoring agent (the application pod comprising one or more containers and the monitor sidecar container); col. 8, lines 28-31, application server 170B may process the request through execution of one or more microservices, virtual machines, or containers executing on application server 170B (each of the one or more containers hosting a service for traffic of the network);  col. 15, lines 28-31, central monitoring system 110 may adjust, improve, or optimize network traffic loads between layers of platform 140A based on occasional or periodic diagnostic first check) communications between nodes within platform 140A);
determining, by the monitor sidecar container and based at least in part on the first check, that the first container is non-compliant (co. 14, lines 52-56, central monitoring system 110 correlates the monitored metrics and associated data with applications executing on web servers 160, and identifies an application that is causing or experiencing high utilization levels);
removing, based at least in part on the first container being non-compliant, the first container from service (col. 14, lines 63-67, if central monitoring system 110 determines that containers 175 within container layer 194 are experiencing low utilization levels, central monitoring system 110 may remove one or more containers 175 from container layer 194); and

replacing the first container with a different container of the one or more containers in the application pod, the different container providing a same service as the first container.
Jain teaches
replacing the first container with a different container of the one or more containers in the application pod, the different container providing a same service as the first container ([0008] a microservices application (application pod) can be hosted by one or more servers using one or more containers; [0019], fig. 1C, the management node can shut down container 1 to allow container 1 to be replaced with a different container that includes the version 2.0 code of the upgraded microservice.  By deploying one or more replicate containers (e.g., that are included in the containers that collectively support the distributed file system), the management node can upgrade the microservices application in a manner that persists data while making the upgrade operation transparent to the client device (providing a same service as the first container)).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Chakkassery disclosure, the placing the repaired server into service, as taught by Jain.  One would be motivated to do so to reduce costs by eliminating a need for specialized hardware, and improves scalability and availability by providing persistent data and redundancy measures.	

As to claim 2, Chakkassery and Jain teach the method of claim 1, wherein Chakkassery further teaches
periodically executing the first check of the plurality of checks on the first container comprises periodically executing the first check on the first container at an execution frequency in a range of hourly, daily, every other day, every third day, weekly, bi-weekly, or monthly (col. 40, lines 15-19, In FIG. 41, user interface 401 includes a database operation histogram that shows the number of operations performed by a selected database during specific time windows. In some examples, the number of SQL queries for each consecutive ten-minute time window (hourly)).

As to claim 3, Chakkassery and Jain teach the method of claim 2, wherein Chakkassery further teaches
the first check is executed at a first execution frequency and a second check of the plurality of checks is execution at a second execution frequency different from the first execution frequency (col. 15, lines 51-56, central monitoring system 110 may determine, based on the information about the round-trip times, that the connection between load balancer 150 and web server 160A (first check) is experiencing a much higher RTT than the connection between load balancer 150 and web server 160B (second check)).
As to claim 6, Chakkassery and Jain teach the method of claim 1, wherein Chakkassery further teaches
the monitor sidecar container is configured to monitor all of the one or more containers in the application pod (col. 2, lines 59-62, monitoring of all the nodes, services, and applications is not only done independently, but is also performed by correlating the monitoring with other nodes, services, and applications).

As to claim 7, Chakkassery and Jain teach the method of claim 1, wherein Chakkassery further teaches:
the application pod comprises multiple containers and multiple monitor sidecar containers (col. 7, lines 54-60, load balancer 150 includes monitoring agent 151, which is a module that monitors one or more aspects of load balancer 150. Similarly, monitoring agents 161 execute on web server 160A and web server 160B ("web servers 160") and monitor one or more aspects of web servers 160);
the monitor sidecar container is a first monitor sidecar container (col. 15, lines 5760, server 160A comprise monitoring agent 161A);
the first monitor sidecar container is configured to monitor a first container of the multiple containers (col. 15, lines 59-60 monitor one or more aspects of web servers 160); and
other monitor sidecar containers of the multiple monitor sidecar containers are configured to individually monitor corresponding containers of the multiple containers (col. 15, lines 60-62, Monitoring agents 171 execute on application servers 170 and monitor one or more aspects of application servers 170).

As to claim 8, Chakkassery teaches a non-transitory storage medium comprising instructions stored thereon, Chakkassery further teaches the instructions being executable by one or more processors to perform actions comprising:
implementing a monitor sidecar container within an application pod of a network (col. 7, lines 24-27, central monitoring system 110 performs functions relating monitoring, criticality assessment, and/or performance management for system 100);
monitoring, by the monitor sidecar container, the application pod, the application pod comprising one or more containers and the monitor sidecar container, each of the one or more containers hosting a service for traffic of the network, and the monitoring comprising periodically executing a first check of a plurality of checks on a first container of the one or more containers (col. 7, lines 29-30, fig. 1A, central monitoring system 110 interacts with one or more monitoring agents that are deployed within platforms 140 (monitor sidecar container); col. 7, lines 39-40, 52-53, monitoring agents may monitor the operation and/or resource usage of various nodes (one or more containers) within platforms 140 (application pod).  Each virtual or physical computing device of each platform 140 includes a monitoring agent (the application pod comprising one or more containers and the monitor sidecar container); col. 8, lines 28-31, application server 170B may process the request through execution of one or more microservices, virtual machines, or containers executing on application server 170B (each of the one or more containers hosting a service for traffic of the network);  col. 15, lines 28-31, central monitoring system 110 may adjust, improve, or optimize network traffic loads between layers of platform 140A based on occasional or periodic diagnostic first check) communications between nodes within platform 140A);
determining, by the monitor sidecar container and based at least in part on the first check, that the first container is non-compliant (co. 14, lines 52-56, central monitoring system 110 correlates the monitored metrics and associated data with applications executing on web servers 160, and identifies an application that is causing or experiencing high utilization levels);
removing, based at least in part on the first container being non-compliant, the first container from service (col. 14, lines 63-67, if central monitoring system 110 determines that containers 175 within container layer 194 are experiencing low utilization levels, central monitoring system 110 may remove one or more containers 175 from container layer 194);
Chakkassery does not explicitly teach
Albasheirdoes not explicitly teach
replacing the first container with a different container of the one or more containers in the application pod, the different container providing a same service as the first container.
Jain teaches
replacing the first container with a different container of the one or more containers in the application pod, the different container providing a same service as the first container ([0008] a microservices application (application pod) can be hosted by one or more servers using one or more containers; [0019], fig. 1C, the management node can shut down container 1 to allow container 1 to be replaced with a different container that includes the version 2.0 code of the upgraded microservice.  By deploying one or more replicate containers (e.g., that are included in the containers that collectively support the distributed file system), the management node can upgrade the microservices application in a manner that persists data while making the upgrade operation transparent to the client device (providing a same service as the first container)).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Chakkassery disclosure, the placing the repaired server into service, as taught by Jain.  One would be motivated to do so to reduce costs by eliminating a need for specialized hardware, and improves scalability and availability by providing persistent data and redundancy measures.

As to claim 9, Chakkassery and Jain teach the non-transitory storage medium of claim 8, wherein Chakkassery further teaches 
periodically executing the first check of the plurality of checks on the first container comprises periodically executing the first check on the first container at an execution frequency in a range of hourly, daily, every other day, every third day, weekly, bi-weekly, or monthly (col. 40, lines 15-19, In FIG. 41, user interface 401 includes a database operation histogram that shows the number of operations performed by a selected database during specific time windows. In some examples, the number of SQL queries for each consecutive ten-minute time window (hourly)). 

As to claim 10, Chakkassery and Jain teach the non-transitory storage medium of claim 9, wherein Chakkassery further teaches 
(col. 15, lines 51-56, central monitoring system 110 may determine, based on the information about the round-trip times, that the connection between load balancer 150 and web server 160A (first check) is experiencing a much higher RTT than the connection between load balancer 150 and web server 160B (second check)).

As to claim 13, Chakkassery and Jain teach the non-transitory storage medium of claim 8, wherein Chakkassery further teaches 
the monitor sidecar container is configured to monitor all of the one or more containers in the application pod  (col. 2, lines 59-62, monitoring of all the nodes, services, and applications is not only done independently, but is also performed by correlating the monitoring with other nodes, services, and applications).

As to claim 14, Chakkassery and Jain teach the non-transitory storage medium of claim 8, wherein Chakkassery further teaches:
the application pod comprises multiple containers and multiple monitor sidecar containers (col. 7, lines 54-60, load balancer 150 includes monitoring agent 151, which is a module that monitors one or more aspects of load balancer 150. Similarly, monitoring agents 161 execute on web server 160A and web server 160B ("web servers 160") and monitor one or more aspects of web servers 160);
the monitor sidecar container is a first monitor sidecar container (col. 15, lines 5760, server 160A comprise monitoring agent 161A);
the first monitor sidecar container is configured to monitor a first container of the multiple containers (col. 15, lines 59-60 monitor one or more aspects of web servers 160); and
(col. 15, lines 60-62, Monitoring agents 171 execute on application servers 170 and monitor one or more aspects of application servers 170).

As to claim 15, Chakkassery teaches an apparatus comprising:
one or more processors (fig. 2, processors 213); and
a non-transitory storage medium comprising instructions stored thereon, the instructions being executable by the one or more processors to cause the processors to perform one or more actions comprising:
implementing a monitor sidecar container within an application pod of a network (col. 7, lines 24-27, central monitoring system 110 performs functions relating monitoring, criticality assessment, and/or performance management for system 100);
monitoring, by the monitor sidecar container, the application pod, the application pod comprising one or more containers and the monitor sidecar container, each of the one or more containers hosting a service for traffic of the network, and the monitoring comprising periodically executing a first check of a plurality of checks on a first container of the one or more containers (col. 7, lines 29-30, fig. 1A, central monitoring system 110 interacts with one or more monitoring agents that are deployed within platforms 140 (monitor sidecar container); col. 7, lines 39-40, 52-53, monitoring agents may monitor the operation and/or resource usage of various nodes (one or more containers) within platforms 140 (application pod).  Each virtual or physical computing device of each platform 140 includes a monitoring agent (the application pod comprising one or more containers and the monitor sidecar container); col. 8, lines 28-31, application server 170B may process the request through execution of one or more microservices, virtual machines, or containers executing on application server 170B (each of the one or more containers hosting a service for traffic of the network);  col. 15, lines 28-31, central monitoring system 110 may adjust, improve, or optimize network traffic loads between layers of platform 140A based on occasional or periodic diagnostic first check) communications between nodes within platform 140A);
determining, by the monitor sidecar container and based at least in part on the first check, that the first container is non-compliant (co. 14, lines 52-56, central monitoring system 110 correlates the monitored metrics and associated data with applications executing on web servers 160, and identifies an application that is causing or experiencing high utilization levels);
removing, based at least in part on the first container being non-compliant, the first container from service (col. 14, lines 63-67, if central monitoring system 110 determines that containers 175 within container layer 194 are experiencing low utilization levels, central monitoring system 110 may remove one or more containers 175 from container layer 194);
Chakkassery does not explicitly teach
Albasheirdoes not explicitly teach
replacing the first container with a different container of the one or more containers in the application pod, the different container providing a same service as the first container.
Jain teaches
replacing the first container with a different container of the one or more containers in the application pod, the different container providing a same service as the first container ([0008] a microservices application (application pod) can be hosted by one or more servers using one or more containers; [0019], fig. 1C, the management node can shut down container 1 to allow container 1 to be replaced with a different container that includes the version 2.0 code of the upgraded microservice.  By deploying one or more replicate containers (e.g., that are included in the containers that collectively support the distributed file system), the management node can upgrade the microservices application in a manner that persists data while making the upgrade operation transparent to the client device (providing a same service as the first container)).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Chakkassery disclosure, the placing the repaired server into service, as taught by Jain.  One would be motivated to do so to reduce costs by eliminating a need for specialized hardware, and improves scalability and availability by providing persistent data and redundancy measures.

As to claim 16, Chakkassery and Jain teach the apparatus of claim 15, wherein Chakkassery further teaches 
periodically executing the first check of the plurality of checks on the first container comprises periodically executing the first check on the first container at an execution frequency in a range of hourly, daily, every other day, every third day, weekly, bi-weekly, or monthly (col. 40, lines 15-19, In FIG. 41, user interface 401 includes a database operation histogram that shows the number of operations performed by a selected database during specific time windows. In some examples, the number of SQL queries for each consecutive ten-minute time window (hourly)).

As to claim 17, Chakkassery and Jain teach the apparatus of claim 16, wherein Chakkassery further teaches 
the first check is executed at a first execution frequency and a second check of the plurality of checks is executed at a second execution frequency different from the first execution frequency (col. 15, lines 51-56, central monitoring system 110 may determine, based on the information about the round-trip times, that the connection between load balancer 150 and web server 160A (first check) is experiencing a much higher RTT than the connection between load balancer 150 and web server 160B (second check)).

As to claim 20, Chakkassery and Jain teach the apparatus of claim 15, wherein Chakkassery further teaches 
the monitor sidecar container is configured to monitor all of the one or more containers in the application pod (col. 2, lines 59-62, monitoring of all the nodes, services, and applications is not only done independently, but is also performed by correlating the monitoring with other nodes, services, and applications).

Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chakkassery (US 10756990 B1) in view of Jain (US 20180270125 A1) and further in view of Findikli (US 20080081608 A1).
As to claim 4, Chakkassery and Jain teach the method of claim 3, Chakkassery does not explicitly teach:
storing the checks and corresponding execution frequencies in a central repository; and
retrieving, by the monitor sidecar container, the checks and corresponding execution frequencies from the central repository.
Findikli teaches
storing the checks and corresponding execution frequencies in a central repository ([0006] The controller collects and stores diagnostics data in a memory of the device that reflects the operation of the communication function); and
([0025] controller 24 may store the collected diagnostics data 38 in memory 26 for later retrieval).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Chakkassery disclosure, the multiple diagnostics data that collected by a device, as taught by Findikli.  One would be motivated to do so to periodically collect diagnostics data collected by device 10 with minimal inconvenience to the user.

As to claim 5, Chakkassery and Jain teach the method of claim 4, Chakkassery does not explicitly teach:
storing one or more new checks and one or more corresponding new execution frequencies in the central repository; and 
retrieving, by the monitor sidecar container, the one or more new checks and the one or more corresponding new execution frequencies from the central repository.
Findikli teaches
storing one or more new checks and one or more corresponding new execution frequencies in the central repository ([0025] device may be configured to collect and store diagnostics data for download to another NFC-capable device); and 
retrieving, by the monitor sidecar container, the one or more new checks and the one or more corresponding new execution frequencies from the central repository ([0025] controller may store the collected diagnostics data in memory for later retrieval and download via the NFC interface).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Chakkassery disclosure, the multiple diagnostics data 

As to claim 11, Chakkassery and Jain teach the non-transitory storage medium of claim 10, Chakkassery does not explicitly teach wherein the actions further comprise:
storing the checks and corresponding execution frequencies in a central repository; and
retrieving, by the monitor sidecar container, the checks and corresponding execution frequencies from the central repository. 
Findikli teaches
storing the checks and corresponding execution frequencies in a central repository ([0006] The controller collects and stores diagnostics data in a memory of the device that reflects the operation of the communication function); and
retrieving, by the monitor sidecar container, the checks and corresponding execution frequencies from the central repository ([0025] controller 24 may store the collected diagnostics data 38 in memory 26 for later retrieval).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Chakkassery disclosure, the multiple diagnostics data that collected by a device, as taught by Findikli.  One would be motivated to do so to periodically collect diagnostics data collected by device 10 with minimal inconvenience to the user.

As to claim 12, Chakkassery and Jain teach the non-transitory storage medium of claim 11, Chakkassery does not explicitly teach wherein the actions further comprise:
storing one or more new checks and one or more corresponding new execution frequencies in the central repository; and

Findikli teaches
storing one or more new checks and one or more corresponding new execution frequencies in the central repository ([0025] device may be configured to collect and store diagnostics data for download to another NFC-capable device); and
retrieving, by the monitor sidecar container, the one or more new checks and the one or more corresponding new execution frequencies from the central repository ([0025] controller may store the collected diagnostics data in memory for later retrieval and download via the NFC interface).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Chakkassery disclosure, the multiple diagnostics data that collected by a device, as taught by Findikli.  One would be motivated to do so to periodically collect diagnostics data collected by device 10 with minimal inconvenience to the use.

As to claim 18, Chakkassery and Jain teach the apparatus of claim 17, Chakkassery does not explicitly teach wherein the actions further comprise:
storing the checks and corresponding execution frequencies in a central repository; and
retrieving, by the monitor sidecar container, the checks and corresponding execution frequencies from the central repository. 
Findikli teaches
storing the checks and corresponding execution frequencies in a central repository ([0006] The controller collects and stores diagnostics data in a memory of the device that reflects the operation of the communication function); and
([0025] controller 24 may store the collected diagnostics data 38 in memory 26 for later retrieval).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Chakkassery disclosure, the multiple diagnostics data that collected by a device, as taught by Findikli.  One would be motivated to do so to periodically collect diagnostics data collected by device 10 with minimal inconvenience to the user.

As to claim 19, Chakkassery and Jain teach the apparatus of claim 18, Chakkassery does not explicitly teach wherein the actions further comprise:
storing one or more new checks and one or more corresponding new execution frequencies in the central repository; and 
retrieving, by the monitor sidecar container, the one or more new checks and the one or more corresponding new execution frequencies from the central repository.
Findikli teaches
storing one or more new checks and one or more corresponding new execution frequencies in the central repository ([0025] device may be configured to collect and store diagnostics data for download to another NFC-capable device); and
retrieving, by the monitor sidecar container, the one or more new checks and the one or more corresponding new execution frequencies from the central repository ([0025] controller may store the collected diagnostics data in memory for later retrieval and download via the NFC interface).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Chakkassery disclosure, the multiple diagnostics data .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANH NGUYEN/               Primary Examiner, Art Unit 2456